DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                TODD HARRIS and TAMARA HARRIS,
                          Appellants,

                                     v.

                 COLUMBIA SUSSEX CORPORATION,
                            Appellee.

                               No. 4D17-954

                               [March 8, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 15-70-CA.

  Christopher J. Lynch, of Christopher J. Lynch P.A., Coral Gables, and
Laurie J. Goldstein of Lauri J. Goldstein & Associates, PLLC, Stuart, for
appellants.

   Bradley S. Bell of Bell Law Group, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.